NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    BENNY GENARO TREJO, Petitioner.

                         No. 1 CA-CR 16-0644 PRPC
                              FILED 10-12-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-150337-001
                  The Honorable Mark H. Brain, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Adena J. Astrowsky
Counsel for Respondent

Benny Genaro Trejo, Eloy
Petitioner
                             STATE v. TREJO
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge James P. Beene, Judge Randall M. Howe and Judge Kent
E. Cattani delivered the following decision.


PER CURIAM:

¶1            Petitioner Benny Genaro Trejo seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is Petitioner’s first
petition.

¶2               Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction
relief. State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012).
It is petitioner’s burden to show that the superior court abused its
discretion by denying the petition for post-conviction relief. See State v.
Poblete, 227 Ariz. 537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has
burden of establishing abuse of discretion on review).

¶3             We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the
petition for review. We find that petitioner has not established an abuse
of discretion.

¶4            We grant review and deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                          2